But the Court
(Duckett, J., absent,)
having more fully considered the Acts of Assembly of 1717, c. 13, and 1751, c. 14, § 4, were of opinion that a slave is not a competent witness against a free-born mulatto, not under a state of temporary servitude. It is also clear, that the slave cannot be admitted under the third section of the act of 1717. It cannot be implied, from the exclusion (in the second section) of slaves as witnesses against a white person, that they may be admitted against a free person of color ; for the principles of the civil law, and of the laws of every country where slavery is tolerated, exclude them as witnesses against a free person.
Verdict, not guilty.